Title: To James Madison from William Harris Crawford, 18 April 1817
From: Crawford, William Harris
To: Madison, James


My Dear Sir.Washington. 18th Apl 1817
The Lupinella seed has just arrived in a packet from Baltimore. I have the honor to enclose you a parcel of it. In Italy it is sown, or planted in March, and October, in high dry land, and in three years enriches the poorest soil so that it will bring two successive crops of wheat abundantly. The description which I have recd. of it, is not very perfect, but it contains all the information which I possess concerning it. It will be published in the papers of this city.
The weather is remarkably warm, and fine. Vegetation advances with rapid strides. I presume it is as forward here as at Montpellier.
The year of scarcity which Mr Adams thought last year was only necessary to relieve the British Empire from distress, has arrived, and he is now of opinion, that it stands on the verge of revolution. From the plethery, under which he conceived it to be suffering last year, it has passed to the other extreme, without affording relief in its transit, or upon its arrival at the goal of depletion. The view which he presents of the state of the nation, and of public feeling, is gloomy in the extreme. He Represents Cobbett as the most influential man in the Kingdom, & is of opinion that the ministeriali[s]ts, & minority will unite against the reformers, who can be resisted only by confounding them in public opinion with the rioters. He thinks the distinction between the two classes is clearly drawn, & that there will be much difficulty in confounding them together.
Mrs. Crawford unites with me in affectionate regards for Mrs Madison and yourself. I am dear Sir your most obt & very humbe Servt.
Wm H Crawford
